 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     LINDA A. BOOBER,
 8
                                  Plaintiff,              Case No. C20-1052 RSM
 9
            v.                                            ORDER DENYING PLAINTIFF’S
10                                                        MOTION FOR RELIEF FROM
     COMMISSIONER OF SOCIAL SECURITY,                     JUDGMENT
11
                                  Defendant.
12
            This matter is before the Court on Plaintiff’s motion for relief from judgment under Fed.
13
     R. Civ. P. 60(b)(6). Dkt. 31. Having considered the motion and the parties’ briefing, the Court
14
     DENIES the motion.
15

16                                             BACKGROUND

17          On April 20, 2021, the Court entered an order reversing the Commissioner’s denial of

18 benefits and remanding for further administrative proceedings. Dkt. 29. On May 20, 2021,

19 Plaintiff filed the instant motion. Dkt. 31. Rule 60(b)(6) provides that on “just terms,” a court

20 “may” relieve a party from a final judgment or order for “any … reason that justifies relief.”

21          “To receive Rule 60(b)(6) relief, a moving party must ‘show both injury and that

22 circumstances beyond its control prevented timely action to protect its interests.’” Lehman v.

23 U.S., 154 F.3d 1010, 1017 (9th Cir. 1998) (quoting U.S. v. Alpine Land & Reservoir Co., 984




     ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM
     JUDGMENT - 1
 1 F.2d 1047, 1049 (9th Cir.1993)). Plaintiff has shown neither.

 2 A.       Timeliness

 3          Rule 59 permits a court to alter or amend a judgment only on a motion filed within 28

 4 days. Plaintiff provides no reason why she could not have filed a motion within 28 days of

 5 judgment. While Rule 60(b)(6) does not contain a deadline, “[n]eglect or lack of diligence is not

 6 to be remedied through Rule 60(b)(6).” Lehman, 154 F.3d at 1017. Plaintiff provides no

 7 authority to support her assertion that the Court’s “failure to award benefits constitutes

 8 extraordinary circumstances warranting relief.” Dkt. 33 at 1. Plaintiff’s argument appears to be

 9 that the Court’s error was so clear that the 28-day deadline to challenge a judgment should not

10 apply. If the error were so clear, that is all the more reason Plaintiff should have recognized and

11 addressed it within 28 days.

12          Plaintiff alternatively asks the Court to treat her motion as “either a Rule 60(b)(1) motion

13 based on excusable neglect or as an untimely filed motion for reconsideration.” Dkt. 33 at 1.

14 Plaintiff relies on a case where the Ninth Circuit, applying a different rule, held that weighing the

15 factors to determine excusable neglect should be left “to the discretion of the district court in

16 every case.” Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir. 2004) (applying Fed. R. App. P.

17 4(a)(5)(A)). Because Plaintiff fails to provide any excuse for failing to timely challenge the

18 order, the Court cannot grant her motion under Rule 60(b)(1). There can be no excusable neglect

19 without an excuse.

20          As to Plaintiff’s request for her motion to be treated as an untimely motion for

21 reconsideration, she provides no authority for acceptance of such a motion. “Motions for

22 reconsideration are disfavored.” LCR 7(h)(1). Such motions “shall be filed within fourteen days

23 after the order to which it relates is filed.” LCR 7(h)(2). Plaintiff fails to provide any authority




     ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM
     JUDGMENT - 2
 1 for accepting an untimely motion.

 2           Plaintiff’s motion was therefore untimely whether considered under Rule 59, Rule

 3 60(b)(1), Rule 60(b)(6), or Local Rule 7(h).

 4 B.        Injury

 5           Moreover, Plaintiff’s Rule 60(b)(6) motion fails because she shows no injury. See

 6 Lehman, 154 F.3d at 1017. Plaintiff contends that, because she lacked transferable skills, the

 7 Medical-Vocational Guidelines mandated an award of benefits beginning March 2015. Dkt. 31.

 8 As the Court wrote in its order, “[t]he Commissioner d[id] not dispute that the ALJ did not find

 9 Plaintiff had any transferable skills.” Dkt. 29 at 7. However, the record reveals that the ALJ

10 found at step four that Plaintiff was not disabled because she could perform past work. Dkt. 19,

11 Admin. Transcript (Tr.) 837-38. Because the five-step disability determination was resolved at

12 step four, the ALJ made no determination regarding transferable skills at step five.

13           Plaintiff’s claim that “[u]ncontroverted” evidence establishes she lacks transferable skills

14 mischaracterizes the record, as the vocational expert testified Plaintiff had several transferable

15 skills. Dkt. 33 at 2; Tr. 76 (“ability to type and post information”; “Recording information…,

16 composing and creating documents”).1 The ALJ did not analyze any of the evidence about

17 transferable skills, and this Court cannot make independent findings based on the evidence

18 before the ALJ.2 See Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). The Court

19 cannot conclude, as a matter of law, that Plaintiff had no transferable skills. Plaintiff has not

20

21   1
     Plaintiff argues this testimony is irrelevant because it relates to sedentary work. Dkt. 33 at 3. But the
   testimony is not expressly limited to sedentary work. See Tr. 76. Moreover, even a high school graduate
22 like Plaintiff (Tr. 28) limited to sedentary work is not disabled under the Medical-Vocational Guidelines
   if she has transferable skills. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, § 201.07.
23 2 Moreover, in a previous ALJ decision in this case, the ALJ did address the issue and found Plaintiff had
   transferable work skills. See Tr. 28.



     ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM
     JUDGMENT - 3
 1 shown she was entitled to an award of benefits.

 2         Accordingly, Plaintiff has not established any injury caused by the Court’s order

 3 remanding the case for further administrative proceedings.

 4
                                           CONCLUSION
 5
           For the reasons stated above, Plaintiff’s motion is DENIED.
 6
           DATED this 8th day of June, 2021.
 7

 8

 9                                              A
                                                RICARDO S. MARTINEZ
10                                              CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM
     JUDGMENT - 4
